Exhibit 10.2

ACME PACKET, INC.

NON-STATUTORY STOCK OPTION AGREEMENT

(Form of Non-Statutory Stock Option for Executive Officers)

This NON-STATUTORY STOCK OPTION AGREEMENT, dated as of February 6, 2012 (this
“Agreement”), is between ACME PACKET, INC., a Delaware corporation (the
“Company”), and Patrick MeLampy (the “Optionee”). Capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the
Company’s 2006 Equity Incentive Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”).

1. Grant of Option. Pursuant to the Plan, the Company grants to the Optionee an
option (the “Option”) to purchase from the Company all or any number of an
aggregate of 1,433 shares, subject to adjustment pursuant to Section 8 of the
Plan (the “Option Shares”), of the Company’s common stock, $.001 par value per
share, at a price of $34.29 per share. The Option is granted as of February 6,
2012 (the “Grant Date”).

2. Character of Option. The Option is not intended to be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

3. Duration of Option. Unless subject to earlier expiration or termination
pursuant to the terms of the Plan, the Option shall expire on the seven year
anniversary of the Grant Date.

4. Exercise of Option.

(a) Vesting Schedule. The Option may be exercised, at any time and from time to
time until its expiration or termination, for any or all of those Option Shares
in respect of which the Option shall have become exercisable, in accordance with
the provisions set forth below in this Section 4, on or at any time prior to the
date of any such exercise. Subject to the provisions of the Plan (including,
without limitation, the provisions of Section 7.1(e) of the Plan), the Option
shall become exercisable for 100% of the Option Shares on February 6, 2013 (the
“Vesting Date”). Notwithstanding anything expressed or implied to the contrary
in the foregoing provisions of this Section 4(a), (A) the exercisability of the
Option shall, as provided in Section 4(b) below, be automatically Accelerated
under certain circumstances and (B) the exercisability of the Option may, as
provided in Section 7.1(d) of the Plan, at any time be Accelerated in the
discretion of the Committee.

(b) Acceleration of Vesting. Notwithstanding anything in Section 4(a) above to
the contrary but subject to the provisions of Section 4(c) below, in the event
that (A) a



--------------------------------------------------------------------------------

Change of Control occurs prior to the time that the Option is exercisable in
full for all of the Option Shares, (B) the Optionee is an employee of the
Company immediately prior to such Change of Control, and (C) (i) the Optionee
suffers any material adverse change in authorities, duties or responsibilities,
(ii) the Optionee voluntarily terminates his employment with the Company
following any relocation of the Optionee (without his written consent) by the
Company to a location that increases Optionee’s commute prior to such relocation
by more than fifty (50) miles or (iii) the Company terminates the Optionee’s
employment with the Company for any reason or no reason (other than Cause, as
such term is defined in Section 4(d) below), in the case of any of the foregoing
clauses (i), (ii) or (iii) at any time within 365 days after the occurrence of
such Change of Control, then the exercisability of the Option shall be
automatically Accelerated such that the Option shall become exercisable for an
additional number of Option Shares equal to one hundred percent (100%) of the
then Unvested Option Shares (as defined below in Section 4(d) below). The
foregoing provisions of this Section 4(b) shall be implemented ratably across
all Unvested Option Shares that are subject to the Option immediately prior
automatic Acceleration pursuant to this Section 4(b) regardless of when the
Option would have otherwise become exercisable for such Unvested Option Shares
pursuant to Section 4(a) above. Notwithstanding anything express or implied to
the contrary in the foregoing provisions of this Section 4(b), the Option may,
as provided in Section 7.1(d) of the Plan, at any time be further accelerated at
the discretion of the Committee.

(c) Continuation of Employment by Successor. If the Optionee is an employee of
the Company immediately prior to a Change of Control, then employment of the
Optionee following such Change of Control by any person or entity that is the
successor or acquiror of the Company as a result of such Change of Control or
that is the parent company or affiliate of such successor or acquiror (in either
case, the “Successor Employer”) shall be treated under this Agreement as if the
Optionee continued to be employed by the Company, and in such context any
reference in this Agreement to the Company shall be deemed to be a reference to
the Successor Employer.

(d) Definitions.

“Cause” shall mean (i) if the Optionee is convicted of, or pleads guilty or no
contest to, a felony or any crime involving moral turpitude, deceit, dishonesty
or fraud; (ii) any act of embezzlement, theft, sexual harassment,
discrimination, fraud or other acts of a criminal nature by the Optionee in his
dealings with the Company or its employees or representatives, as determined by
the Board of Directors of the Company; (iii) the breach by the Optionee of any
material term of an agreement with the Company or any of its subsidiaries,
including covenants not to compete and provisions relating to confidential
information and intellectual property rights; or (iv) any failure by the
Optionee to comply with a specific directive given by the Company’s executive
officers or Board of Directors which failure has not been cured within 30 days
after written notice from the Company.

 

-2-



--------------------------------------------------------------------------------

“Unvested Option Shares” shall mean, at the relevant time of reference thereto,
those Option Shares for which the Option has not yet become exercisable at such
time pursuant to Section 4(a) and without giving effect to the provisions of
Section 4(b) above.

5. Transfer of Option. Other than as expressly permitted by the provisions of
Section 7.1(f) of the Plan, the Option may not be transferred except by will or
the laws of descent and distribution and, during the lifetime of the Optionee,
may be exercised only by the Optionee.

6. Incorporation of Plan Terms. The Option is granted subject to all of the
applicable terms and provisions of the Plan, including, but not limited to, the
limitations on the Company’s obligation to deliver Option Shares upon exercise
set forth in Section 9.1 (Violation of Law), Section 9.2 (Corporate Restrictions
on Rights in Stock), Section 9.3 (Investment Representations) and Section 9.7
(Tax Withholding).

7. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the internal, substantive laws of The Commonwealth of Massachusetts and
shall be binding upon and inure to the benefit of any successor or assign of the
Company and any executor, administrator, trustee, guardian, or other legal
representative of the Optionee.

[The remainder of this page is intentionally left blank.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Non-Statutory Stock Option
Agreement as a sealed instrument as of the date first above written.

 

ACME PACKET, INC.     OPTIONEE By:   /s/ Andrew D. Ory     /s/ Patrick MeLampy  
Name: Andrew D. Ory       Title: President & Chief Executive Officer          
Optionee’s Address:      

 

     

 

     

 

     

 

 

-4-



--------------------------------------------------------------------------------

Exhibit A

2006 EQUITY INCENTIVE PLAN